DETAILED ACTION

Claims 1-25 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/05/2021 and 10/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to memory systems, and more specifically, related to management of parity data protection in memory systems.

The claimed invention as set forth in claim 1 recites features such as:
A system comprising: 
one or more memory devices organized into multiple blocks; and 


The prior arts of record, namely Chaghooshi et al. (US-20190018734), teach [t]he plurality of parity devices (130-1 to 130-N) store parity data that allows errors in the data storage databases (124-1 to 124-N) to be repaired or recovered in the event of an error or failure. A variety of different types of parity data may be used to provide fault recovery capability. For example, one version of parity data may be a single data bit that represents whether the number of bits in a given block of data is either odd or even. In another example, the parity data is generated by using an exclusive-or, or XOR, method. Exclusive-or is a Boolean logic function that resolves as true (e.g., a 1 value) if one of two inputs is true but not both. An XOR of two or more of the data devices in the data storage system 120 are written to a particular parity device. If one of the data storage devices fails, the XOR of the remaining devices is identical to the data of the lost device. Therefore, when a device is lost, recovering the data may be recovered by copying the XOR of the remaining devices to a fresh data device. (¶ [0031], Fig. 1)
The prior arts of record, however, fail to teach, singly or in combination, sharing parity protection of combined parity data of data of different data types, with the data of the different data types stored into different blocks of the one or more memory devices. As such, modification of the prior art of record to include the claimed sharing parity protection of combined parity data of data of different data types, with the data of the different data types stored into different blocks of the one or more memory devices can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the sharing parity protection of combined parity data of data of different data types, with the data of the different data types stored into different blocks of the one or more memory devices set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the sharing parity protection of combined parity data of data of different data types, with the data of the different data types stored into different blocks of the one or more memory devices as set forth in claim 1. Independent claims 12 and 19 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-25 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-25. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        03/11/2022